          Case 1:20-cv-04716-LJL Document 16 Filed 07/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HOWARD UNIVERSITY,

               Plaintiff-Counterclaim Defendant,    No. 20-CV-4716 (LJL)

       - against -
                                                    STIPULATION OF VOLUNTARY
LARRY BORDERS and                                   DISMISSAL OF DEFENDANTS’
VIRGINIA BORDERS,                                   SECOND AND THIRD
                                                    COUNTERCLAIMS
               Defendants-Counterclaim
               Plaintiffs,

CENTRALIA MADONNA,
A DRAWING,

               Defendant-in-rem.


       IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff and

Counterclaim Defendant Howard University (the “University”) and Defendants and

Counterclaim Plaintiffs Larry Borders and Virginia Borders (the “Borders”), through their

respective counsel as set forth below, that:

       1) Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the Borders hereby

           voluntarily dismiss without prejudice the Second and Third Counterclaims that were

           filed as part of their Answer and Counterclaims (ECF No. 6);

       2) In light of the Borders’ voluntary dismissal of the Second and Third Counterclaims,

           Howard University’s Motion to Dismiss Defendants’ Second and Third

           Counterclaims and its Memorandum of Law in Support of Its Partial Motion to

           Dismiss (ECF Nos. 13-14) are hereby withdrawn as moot, without prejudice to

           renewal in the event the Borders ever seek to revive the Second and Third

           Counterclaims;
         Case 1:20-cv-04716-LJL Document 16 Filed 07/17/20 Page 2 of 2




       3) The University shall file its answer to the remaining allegations and Counterclaim in

          this action on or before July 30, 2020;

       4) This Stipulation and Order may be executed in counterparts and exchanged via

          facsimile or electronic mail, and the facsimile or electronic copy of this Stipulation

          may be filed with the Court in lieu of the original; and

       5) An executed faxed or scanned copy of this Stipulation and Order shall be deemed the

          same as a signed original.

       Dated: July 16, 2020

OLSOFF | CAHILL | COSSU LLP                         PATTERSON BELKNAP WEBB & TYLER LLP


By: /s/ Paul Cossu                                  By: /s/ Peter C. Harvey
        Paul Cossu                                          Peter C. Harvey
1285 Avenue of the Americas                         1133 Avenue of the Americas
New York, New York 10019                            New York, New York 10036
(646) 812-8209                                      (212) 336-2810
pcossu@occllp.com                                   pcharvey@pbwt.com

Attorneys for Larry Borders and Virginia            Attorneys for Howard University
Borders




July 17, 2020

Accordingly, Plaintiff's motion to dismiss the second and third counterclaims is denied
as moot. The Clerk of Court is directed to close Dkt. No. 13.



                                                2
